DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on November 23, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 11, 12. 
Claims 1-2, 4-7, 9-12 and 14 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4-7, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Schilling et al (US 2015/0192897 A1) in view of the patent issued to Toda (PN. 8,982,465).
Claim 1 has been amended to necessitate the new grounds of rejection .  
Schilling et al teaches a decorative element (2) has a microstructure (4), which serves as the display, that is comprised of a substrate (23, Figures 1c, 3a and 3c) including a covered surface with a reflection layer (24) covering at least part of the covered surface, wherein the reflection layer has an obverse surface including a plurality of first reflection surfaces (41, Figure 1C or 411, Figure 2b) and a second reflection surface (40).  In a plan view facing the obverse surface of the reflection layer, the first reflection surfaces (41 or 411) are substantially square in shape (please see Figures 2b and 4, paragraph [0037]), and the second reflection surface (40) occupies gaps between adjacent ones of the first reflection surface, (please see Figures 2b and 4).  The square shape of the first reflection surfaces have substantially the same area, (with regard to amendment to claim 1, please see Figure 2b).   A distance between the first reflection surfaces and the second reflection surface in a thickness direction of the substrate has an extent that the obverse surface of the reflection layer emit colored light by interference between light reflected from the first reflection surfaces and the light reflected from the second reflection surfaces, (please see Figure 3a, the abstract and paragraph [0005]).  
Schilling et al further teaches that the distance between the first reflection surface (411, Figure 3a) and the second reflection surface (40) in a thickness direction determines the resultant interference between the light reflected by the first reflection surface and light reflected by the second reflection surface, (please see Figure 3a).  The interference between the reflected lights is the basis for the diffraction of light by the reflection layer.  This means that light emitted from the obverse surface is indeed diffracted light, whether the diffracted light is zero order diffracted light or higher order diffracted light.  Schilling et al explicitly teaches that the interference of reflected lights may give rise to zero order or higher order diffracted light (such as first order 
In a plan view facing the obverse surface of the reflection layer, more than one of the first reflection surfaces are located on each of a plurality of imaginary lines, (the imaginary lines are arbitrarily defined, please see Figures 2b and 4).  
As shown in Figure 2b, Schilling et al also teachers that each of the first reflection surface is located on an imaginary line of the plurality of imaginary lines.  As shown in Figure 2b, no single reflection surface of the first reflection surfaces is located on more than one imaginary line.  On a straight line intersecting more than one of the imaginary lines, distances between adjacent ones of the imaginary lines may comprise one of the distances being different from the other distances, (please see Figure 2b).  
This reference has met all the limitations of the claims.  Schilling et al in a different embodiment teaches that decorative element may comprise different cells (312, 313, 314, 315, and/or 316, Figures 5a-5d), that each comprises a first plurality of first reflective surfaces and a second plurality of first reflective surfaces wherein the imaginary lines on which the first plurality of first reflective surface is positioned and parallel to each other and extend in a first direction and the imaginary lines on which the second plurality of first reflective surface is positioned and parallel to each other and extended in a second direction, different from the first direction.  In Figures 6a and 6b, Schilling et al teaches that the cell with a first plurality of first reflective surfaces on first set of imaginary lines and the cell with a second plurality of first reflective surfaces on second set of imaginary lines that the two sets of imaginary lines extend in 
Claim 1 has been amended to include the phrase “a center of each of the more than one first reflection surfaces is located on a respective one of the respective plurality of imaginary lines”.   Since the “imaginary lines” are arbitrarily defined and are indeed “imaginary”, the lines therefore can be defined by connecting the centers of the first reflection surfaces of the first reflective surfaces located on the respective imaginary line.  Furthermore, the arrangement of the first reflective surfaces and the second reflective surfaces is considered to be the obvious matters of design choice to one skilled in the art to make the reflection layer to provide desired display to be viewed.  
This reference however does not teach explicitly that the observer surface of the reflection layer includes a plurality of first display portions and a plurality of second display portions.  
Toda in the same field of endeavor teaches a display that is comprised of a reflection layer defining a plurality of first reflection surfaces and a plurality of second reflection surfaces, (please see 51- reflective material layer that defines the plurality of first and second reflection surfaces, Figure 2).  The obverse surface of the reflection layer may include a plurality of first display portions and a plurality of second display portions, (20a and 20b, Figures 4, 11 and 12) that each has the same shape and same area, (please see Figure 11), that each has microstructure (25) oriented in different directions, (please see Figure 11).  It would then have been obvious to one skilled in the art to apply the teachings of Toda to include a plurality of first cells and a 
With regard to claim 2, Schilling et al teaches that the one each of the imaginary lines distances between adjacent ones of the first reflection surfaces may vary irregularly with respect to an order of arrangement of the first reflection surfaces, (please see Figure 4).  
With regard to claim 4, in a plan view facing the obverse surface of the reflection layer, since the first reflection surfaces may assume identical square shape, (please see Figure 2b), this means a length of one side of each first reflection layer substantially equals to a length of one side of other first reflection surfaces.  
With regard to claim 5, Schilling et al in light of Toda teaches that at boundaries between the first display portions and the second display portions adjacent the first display portions, there are gaps between the first reflection and surfaces in the first display portion and the first reflection surfaces in the second display portions, (please see Figure 11).  
With regard to claims 6 and 7, Schilling et al teaches that the average coverage of the base plane with the base elements or the first reflection surfaces is 30% to 70% and preferably of 50%, (please see paragraph [0028]), this means the sum of areas of the first reflection surfaces included in each of the first display portion is between 15% and 50 % inclusive of a total area of the first display portion.  With regard to  claim 6, it is either implicitly true or obvious matters of design choice to one skilled in the art to make the sum of areas of the first reflection surfaces in the first display portion is substantially equal to the sum of area of the first reflection surfaces included in the second display portion.  

With regard to claim 10, Schilling et al teaches the decorative element (2) with the microstructure (4) may be supported by a support portion, (please Figures 1a, 1b and 1c).  
With regard to newly added claim 14, Schilling et al teaches in the embodiment shown in Figure 2b, that the each of the reflective surfaces has substantially the same area.  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Korth (PN. 5,629,070) in view of the US patent application publication by Schilling et al (US 2015/0192897 A1) and patent issued to Toda (PN. 8,982,465).  
Claim 11 has been amended to necessitate the new grounds of rejection.  
Korth teaches a method for producing a mask, serves as the original plate for producing a display including a covered surface, (please see column 4, line 65), which includes a first covered surface and second covered surface and a metal layer serves as the reflection layer which covers the covered surface wherein the method comprises providing a substrate including a surface and a photoresist layer that is deposited or located on the surface of the substrate that is with a transfer surface formed by a mask pattern transferred into the photoresist layer.  The mask pattern is generated by a computer data to form the diffraction pattern that has the first and second covered surfaces, (please see column 6, lines 32-52).  The transfer surface includes a plurality of first transfer surfaces for forming the first covered surfaces of relief pattern (10) and a second transfer surface for forming the second covered surface.  
This reference has met all the limitations of the claim with the exception that it does not teach explicitly that the transfer surfaces have the specific details as claimed in the claims.  
Schilling et al in the same field of endeavor teaches a decorative element (2) has a microstructure (4), which serves as the display, that is comprised of a substrate (23, Figures 1c, 3a and 3c) including a covered surface with a reflection layer (24) covering at least part of the covered surface, wherein the reflection layer has an obverse surface including a plurality of first reflection surfaces (411) and a second reflection surface (40).  In a plan view facing the obverse surface of the reflection layer, the first reflection surfaces (411) are substantially square in shape (please see Figures 2b and 4, paragraph [0037]), and the second reflection surface (40) occupies gaps between adjacent ones of the first reflection surface, (please see Figures 2b and 4).  The square shape of the first reflection surfaces have substantially the same area, (with regard to amendment to claim 11, please see Figure 2b).   A distance between the first reflection surfaces and the second reflection surface in a thickness direction of the substrate has an extent that the obverse surface of the reflection layer emit colored light by interference between light reflected from the first reflection surfaces and the light reflected from the second reflection surfaces, (please see Figure 3a, the abstract and paragraph [0005]).  
Schilling et al teaches that the distance between the first reflection surface (411, Figure 3a) and the second reflection surface (40) in a thickness direction determines the resultant interference between the light reflected by the first reflection surface and light reflected by the second reflection surface, (please see Figure 3a).  The interference between the reflected lights is the basis for the diffraction of light by the reflection layer.  This means that light emitted from the obverse surface is indeed diffracted light, whether the diffracted light is zero order diffracted light or higher order diffracted light.  Schilling et al explicitly teaches that the interference of reflected lights may give rise to zero order or higher order diffracted light (such as first order diffraction order, please see paragraph [0097]).  As shown in Figure 3a, the interference and 
In a plan view facing the obverse surface of the reflection layer more than one of the first reflection surfaces are located on each of a plurality of imaginary lines, (the imaginary lines are arbitrarily defined, please see Figure 2b).  
As shown in Figure 2b, Schilling et al also teachers that each of the first reflection surface is located on an imaginary line of the plurality of imaginary lines.  As shown in Figure 2b, no single reflection surface of the first reflection surfaces is located on more than one imaginary line.  On a straight line intersecting more than one of the imaginary lines, distances between adjacent ones of the imaginary lines may comprise one of the distances being different from the other distances, (please see Figure 2b).  
It would then have been obvious to one skilled in the art to modify the method for forming the mask or original plate taught by Korth to have the transfer surfaces that have the specific structures as taught by Schilling et al for the benefit of allowing the mask or original plate may be utilized to form the display or decorative element taught by Schilling et al.  
This reference has met all the limitations of the claims.  Schilling et al in a different embodiment teaches that decorative element may comprise different cells (312, 313, 314, 315, and/or 316, Figures 5a-5d), that each comprises a first plurality of first reflective surfaces and a second plurality of first reflective surfaces wherein the imaginary lines on which the first plurality of first reflective surface is positioned and parallel to each other and extend in a first direction and the imaginary lines on which the second plurality of first reflective surface is positioned and parallel to each other and extended in a second direction, different from the first 
Claim 11 has been amended to include the phrase “a center of each of the more than one first reflection surfaces is located on a respective one of the respective plurality of imaginary lines”.   Since the “imaginary lines” are arbitrarily defined and are indeed “imaginary”, the lines therefore can be defined by connecting the centers of the first reflection surfaces of the first reflective surfaces located on the respective imaginary line.  Furthermore, the arrangement of the first reflective surfaces and the second reflective surfaces is considered to be the obvious matters of design choice to one skilled in the art to make the reflection layer to provide desired display to be viewed.  
This reference however does not teach explicitly that the observer surface of the reflection layer includes a plurality of first display portions and a plurality of second display portions.  
Toda in the same field of endeavor teaches a display that is comprised of a reflection layer defining a plurality of first reflection surfaces and a plurality of second reflection surfaces, (please see 51- reflective material layer that defines the plurality of first and second reflection surfaces, Figure 2).  The obverse surface of the reflection layer may include a plurality of first display portions and a plurality of second display portions, (20a and 20b, Figures 4, 11 and 12) that each has the same shape and same area, (please see Figure 11), that each has microstructure .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Korth (PN. 5,629,070) in view of the US patent issued to Wang et al (PN. 6,541,187) and US patent application publication by Schilling et al (US 2015/0192897 A1) and patent issued to Toda (PN. 8,982,465).  
Claim 12 has been amended to necessitate the new ground rejection.  
Korth teaches a method for producing a mask, serves as the original plate for producing a display including a covered surface, (please see column 4, line 65), which includes a first covered surface and second covered surface and a metal layer serves as the reflection layer which covers the covered surface wherein the method comprises providing a substrate including a surface and a photoresist layer that is deposited or located on the surface of the substrate that is with a transfer surface formed by a mask pattern transferred into the photoresist layer.  The mask pattern is generated by a computer data to form the diffraction pattern that has the first and second covered surfaces, (please see column 6, lines 32-52).  The transfer surface includes a plurality of first transfer surfaces for forming the first covered surfaces of relief pattern (10) and a second transfer surface for forming the second covered surface.  
This reference has met all the limitations of the claim.  Korth teaches that an etching step instead of exposing step is utilized to form the transfer surfaces.  However both etching step or exposing step are well known methods for forming structure in a photoresist layer, such is Wang et al, wherein an exposing step that exposes the photoresist layer (20i, Figure 18 and Figure 1) is utilized to form the microstructure in the photoresist layer.  It would then have been obvious to alternatively using exposing method to form the microstructure or the transfer surface in the photoresist layer for the benefit of using art well known method to make the original plate or mask.  
These references also do not teach explicitly that the transfer surfaces have the specific details as claimed in the claims.  
Schilling et al in the same field of endeavor teaches a decorative element (2) has a microstructure (4), which serves as the display, that is comprised of a substrate (23, Figures 1c, 3a and 3c) including a covered surface with a reflection layer (24) covering at least part of the covered surface, wherein the reflection layer has an obverse surface including a plurality of first reflection surfaces (411) and a second reflection surface (40).  In a plan view facing the obverse surface of the reflection layer, the first reflection surfaces (411) are substantially square in shape (please see Figures 2b and 4, paragraph [0037]), and the second reflection surface (40) occupies gaps between adjacent ones of the first reflection surface, (please see Figures 2b and 4).  The square shape of the first reflection surfaces have substantially the same area, (with regard to amendment to claim 12, please see Figure 2b).   A distance between the first reflection surfaces and the second reflection surface in a thickness direction of the substrate has an extent that the obverse surface of the reflection layer emit colored light by interference between light reflected from the first reflection surfaces and the light reflected from the second reflection surfaces, (please see Figure 3a, the abstract and paragraph [0005]).  
Schilling et al also teaches that the distance between the first reflection surface (411, Figure 3a) and the second reflection surface (40) in a thickness direction determines the resultant interference between the light reflected by the first reflection surface and light reflected by the second reflection surface, (please see Figure 3a).  The interference between the reflected lights is the basis for the diffraction of light by the reflection layer.  This means that light emitted from the obverse surface is indeed diffracted light, whether the diffracted light is zero order diffracted light or higher order diffracted light.  Schilling et al explicitly teaches that the interference of reflected lights may give rise to zero order or higher order diffracted light (such as first order diffraction order, please see paragraph [0097]).  As shown in Figure 3a, the interference and therefore diffraction of the reflected lights is within the plane that extends in the thickness direction of the substrate and a direction perpendicular to a direction in which the imaginary lines extend.  
In a plan view facing the obverse surface of the reflection layer more than one of the first reflection surfaces are located on each of a plurality of imaginary lines, (the imaginary lines are arbitrarily defined, please see Figures 2b and 4).  
As shown in Figure 2b, Schilling et al also teachers that each of the first reflection surface is located on an imaginary line of the plurality of imaginary lines.  As shown in Figure 2b, no single reflection surface of the first reflection surfaces is located on more than one imaginary line.  On a straight line intersecting more than one of the imaginary lines, distances between adjacent ones of the imaginary lines may comprise one of the distances being different from the other distances, (please see Figure 2b).  

It would then have been obvious to one skilled in the art to modify the method for forming the mask or original plate taught by Korth and Wang et al to have the transfer surfaces that have the specific structures as taught by Schilling et al for the benefit of allowing the mask 
This reference has met all the limitations of the claims.  Schilling et al in a different embodiment teaches that decorative element may comprise different cells (312, 313, 314, 315, and/or 316, Figures 5a-5d), that each comprises a first plurality of first reflective surfaces and a second plurality of first reflective surfaces wherein the imaginary lines on which the first plurality of first reflective surface is positioned and parallel to each other and extend in a first direction and the imaginary lines on which the second plurality of first reflective surface is positioned and parallel to each other and extended in a second direction, different from the first direction.  In Figures 6a and 6b, Schilling et al teaches that the cell with a first plurality of first reflective surfaces on first set of imaginary lines and the cell with a second plurality of first reflective surfaces on second set of imaginary lines that the two sets of imaginary lines extend in different direction may provide different viewing effects.  The two cells (Figures 6a and 6b) may have the same shape and same area.  The two cells may serve as the first display portion and the second display portion.  
Claim 12 has been amended to include the phrase “a center of each of the more than one first reflection surfaces is located on a respective one of the respective plurality of imaginary lines”.   Since the “imaginary lines” are arbitrarily defined and are indeed “imaginary”, the lines therefore can be defined by connecting the centers of the first reflection surfaces of the first reflective surfaces located on the respective imaginary line.  Furthermore, the arrangement of the first reflective surfaces and the second reflective surfaces is considered to be the obvious matters of design choice to one skilled in the art to make the reflection layer to provide desired display to be viewed.  

This reference however does not teach explicitly that the observer surface of the reflection layer includes a plurality of first display portions and a plurality of second display portions.  
Toda in the same field of endeavor teaches a display that is comprised of a reflection layer defining a plurality of first reflection surfaces and a plurality of second reflection surfaces, (please see 51- reflective material layer that defines the plurality of first and second reflection surfaces, Figure 2).  The obverse surface of the reflection layer may include a plurality of first display portions and a plurality of second display portions, (20a and 20b, Figures 4, 11 and 12) that each has the same shape and same area, (please see Figure 11), that each has microstructure (25) oriented in different directions, (please see Figure 11).  It would then have been obvious to one skilled in the art to apply the teachings of Toda to include a plurality of first cells and a plurality of second cells of Schilling et al for the benefit of allowing the decorative element to provide different decorative effect for the element.  

Response to Arguments
Applicant's arguments filed on November 21 2021 have been fully considered but they are not persuasive.  
In response to applicant’s arguments, the applicant being one skilled in the art that since the imaginary lines are arbitrarily defined, it is certainly can define imaginary line connecting the centers of the first reflective surfaces on the imaginary line.  Furthermore, the arrangement of the first reflective surfaces are not critical and are not novel, since they are simply relate to the designed and desired appearance of the display that one skilled in the art designs to show.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872